269 S.E.2d 735 (1980)
Elizabeth Ann TAYLOR
v.
Jack HAYES.
No. 7921DC421.
Court of Appeals of North Carolina.
September 16, 1980.
*736 Ellen W. Gerber, of Legal Aid Society of Northwest North Carolina, Inc., Winston-Salem, for plaintiff-appellee.
Tanis & Tally by David R. Tanis, and White & Crumpler by G. Edgar Parker, Winston-Salem, for defendant-appellant.
HILL, Judge.
Of the twenty-five arguments originally brought forward by defendant, we found all but one to be without merit. We held in our original opinion that the admission into evidence of a portion of plaintiff's testimony constituted prejudicial error. The plaintiff had stated that,
He [defendant] ran up his back steps through his back door through his house and got out the front door, and I thought he had gone to get a gun or something so we left.
We held that the testimony was nothing more than opinion and incompetent.
After considering the matter again on rehearing, we find that the trial judge did not err when he overruled defendant's objection to the above testimony and motion to strike.
Defendant made only a general objection to the testimony. "A general objection, if overruled, is no good, unless, on the face of the evidence, there is no purpose whatever for which it could have been admissible." 1 Stansbury's N.C. Evidence § 27, p. 72 (Brandis rev. 1973), citing State v. Dawson, 278 N.C. 351, 180 S.E.2d 140 (1971). Plaintiff's testimony was admissible to show plaintiff's reason for abandoning her attempt to regain her security deposit.
We have re-examined defendant's other twenty-four arguments and have come to the same conclusion we did originally. The arguments point out no prejudicial errors. Consequently, we reverse our original position and affirm the trial court.
Affirmed.
MORRIS, C. J., and PARKER, J., concur.